Order entered July 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01007-CV

                  IN RE J.C. PENNEY COMPANY INC., ET AL., Relators

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00735

                                            ORDER
       The Court has before it the parties’ July 31, 2013 joint emergency motion to stay

mandamus proceeding and vacate order staying trial court proceedings. We GRANT the motion

in part, ABATE this original proceeding for sixty days, and LIFT the stay imposed by this

Court’s order of July 26, 2013 to the extent necessary to effectuate the parties’ settlement,

including all proceedings relating to the settlement and the entry of a final judgment based on the

settlement agreement.


                                                      /s/   DAVID EVANS
                                                            JUSTICE